Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-39 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-15 of U.S. Patent No. 10630502. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims the similar invention of estimating energy consumption of an appliance but more broadly. For example, a comparison of independent claim 21 of the current application with independent claim 1 of the patent has provided below.


Patent 10630502
Claim 21. A method of performing appliance itemization based on consumption data for a whole house, comprising:

receiving at a processor the consumption data; 

classifying by the processor the consumption data into time of active signals and time of inactive signals; 


determining by the process based at least in part on the inactive signals, estimated passive water heating consumption and estimated refrigerator consumption; and

determining, based at least in part on the inactive intervals, at least one period of vacation.
Claim 1. A method of performing appliance itemization based on consumption data for a whole house, comprising: 

receiving at a processor the consumption data;

determining by the processor if the consumption data includes active signals and/or inactive signals;

upon detection of an active signal:
     detecting by the processor, based at least in part on the active signal, active water heating, and if active water heating is detected, estimating active water heating consumption;

     detecting by the processor, based at least in part on the active signal, lighting, and if lighting is detected, estimating lighting consumption;

upon detection of an inactive signal:


     detecting by the processor, based at least in part on the inactive signal, refrigeration, and if refrigeration is detected, estimating refrigerator consumption;

     detected by the processor, based at least in part on the inactive signal, vacation mode.




In remarks, applicants said that applicants have filed a terminal disclaimer but there was none. The examiner called the representative, Mr. Gregory M. Murphy, twice regarding this and left messages but got no reply. Therefore, the double patenting rejection is maintained.


Short summary of the prior art cited by the examiner in PTO-892 form but not used in the rejection above.
A. US-20130132423 discloses database and joint decision search algorithm that are used for searching the appliances and evaluating their power consumption to provide itemized power consumption information for homes and companies.
N. WO-2015073997 discloses information related to total energy usage of a specific home, itemized appliance level data based on disaggregation results, requests for training inputs, requests for validation of determined appliances, notification or alert settings, performance analytics, and reports on itemized or total energy usage.
O. WO-201206709 discloses utilizing the transitions detected and assigned by the system, and itemized appliance power consumption may be output. This itemized appliance power consumption may provide users with information that identifies specific appliances and their respective energy draws.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116